Citation Nr: 1422635	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-33 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.  

2.  Entitlement to a compensable rating for limitation of extension of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to October 1998. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for right knee disabilities and assigned a noncompensable (zero percent) evaluation for limitation of extension, as well as a 10 percent evaluation for degenerative joint disease, both effective August 29, 2005.

In November 2013 the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a March 2014 Supplemental statement of the case (SSOC).  According, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  

The Board has reviewed the Veteran's claims record maintained in the VBMS paperless appeals processing system.  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's degenerative joint disease of the right knee has been manifested by complaints of pain on motion, X-ray evidence of degenerative joint disease of the medial and patellofemeroal compartments, flexion limited to no less than 90 degrees at worse, including functional loss of motion due to pain; objective evidence of recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula has not been shown.  

2.  Throughout the rating period, the Veteran's right knee extension has ranged from extension limited 5 degrees to full extension.  Extension limited to 10 degrees, and/or painful motion on extension, has not been shown.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.7la, Diagnostic Codes 5003-5260 (2013).

2.   The criteria for an evaluation in excess of 0 percent based upon limitation of extension of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.7la, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in November 2013 and instructed VA to obtain a new examination specifically addressing at which point during the range of motion testing that the motion was limited by pain, and to readjudicate the claim.  Subsequently, the Veteran received a new examination which complied with the Board's remand directives, and his claim was readjudicated in a March 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for how to reopen the initial claim of service connection for his right knee disabilities in December 2005.  Service connection was subsequently granted in August 2007, and the Veteran appealed the 10 percent and noncompensable initial ratings assigned, effective date, August 29, 2005.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  Regardless, in a letter dated in July 2008, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran was also informed in a January 2009 letter of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was given the opportunity to submit additional information.  The claim subsequently was readjudicated in the March 2009 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has also been medically evaluated in conjunction with his right knee.  The December 2013 VA examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran withdrew his request for a hearing before a Veterans Law Judge in June 2009 in a written statement.  Therefore, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).
With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

Under Diagnostic Code 5003 for degenerative arthritis, and Diagnostic Code 5010 for traumatic arthritis, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  

The Veteran's right knee extension has been evaluated under Diagnostic Code 5261, which provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013). 

Related to that code is Diagnostic Code 5260, for which limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004. 
Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

The Board has evaluated the Veteran's right knee degenerative joint disease and limitation of extension under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis.  The diseases under Diagnostic Codes 5013 through 5024 include bursitis (Diagnostic Code 5019).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a (2013).

When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent maybe applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2013).

As the Veteran did not receive a compensable rating for range of motion, his degenerative joint disease of the right knee has been evaluated under Diagnostic Code 5010 and he was accordingly assigned a 10 percent rating.  

The Veteran essentially contends that his right knee disability is more disabling than contemplated by the current 10 percent evaluation for degenerative joint disease and 0 percent rating for limitation of extension. 

In March 2007, an x-ray showed degenerative joint disease of the medial and patellofemeroal compartments of the right knee.  According to the VA examiner, the Veteran demonstrated a range of motion of the right knee from approximately 5 degrees shy of full extension to about 105 degrees of flexion.  There was no point tenderness to palpation on the medial or lateral joint.  The knee was stable to varus and valgus stress at both full extension and 30 degrees of flexion.  There was a negative anterior/posterior drawer and there was no rotatory instability.  The examiner found a negative McMurray's test.  There was some mild to moderate patellofemoral crepitus.  There examiner also noted a very subtle increase in pain with patellofemoral compression.

In June 2007, the Veteran reported right knee swelling, pain, and a "knot" that was diagnosed as a cyst.  

In September 2007, the VAMC examiner noted the cyst was no longer present.  The Veteran reported no swelling or pain in the knee.

In April 2008, the Veteran presented to the VAMC with symptoms of tenderness, including soft tissue edema, and pain due to a reemerged cyst in his right knee, which he had removed.  There was no edema of the knee joint.  

In September 2008, the cyst site showed no evidence of recurrence.  There was some thickening over the site which eventually resolved.  

In August 2008, the Veteran was seen for a VA examination.  Inspection revealed a surgical scar on the medial aspect of the right upper leg.  There was a minimal degree of bony swelling.  The Veteran was able to fully extend his leg, and flexion was also full at 140 degrees.  Both flexion and extension were pain free and not additionally limited following repetitive use on examination.  There were normal Lachman test and stress testing results.  The knee was not tender, but there was crepitus throughout the range of motion.  The overall diagnosis was degenerative joint disease of the right knee.  

In November 2008, a VAMC clinician noted the Veteran's knee had fluid in the medial collateral ligament bursa as well as edema of the subcutaneous tissues adjacent to the medial and lateral patellar retinaculum.  There was no edema, no effusion, and the knee joint was stable to stress.  

In his April 2009 VA Form 9, the Veteran wrote that since his surgery his calf is constantly swollen and he still has a great deal of pain as well has having tenderness and loss of range of motion.  

In May 2009, the Veteran had an examination following his surgery.  The clinician found that the knee had no effusion and had normal motion; there was no crepitus on extension or flexion.  The knee was stable and the excision of the cyst was well healed without any significant residual.  

In February 2010, the Veteran again submitted a statement that his knee was worse since his 2008 surgery and that he now had bursitis. 

On examination in October 2011, the Veteran's right knee flexion ended at 100 degrees during initial range of motion measurements.  The examiner noted that objective evidence of pain of motion began at 100 degrees.  There was no limitation of extension, but the examiner did not examine objective evidence of painful motion upon extension.  Upon repetitive use testing, the Veteran's post-test flexion still ended at 100 degrees, and there was no limitation of hyperextension.  The examiner noted that the Veteran did not have any additional limitation in range of motion of the knee and lower leg limitation following repetitive knee testing.  

In December 2013, the Veteran's coworker submitted a lay statement that the Veteran had been subject to more arthritis symptoms after his surgery, especially due to changes in weather.  She noted that there have been times the Veteran was unable to drive due to pain in his knee and that she has seen him limping or massaging his knee, which she believed the Veteran did not even realize he does. 

In December 2013, the Veteran was afforded a VA examination primarily for the purpose of determining the extent to which the range of motion of the right knee was affected by functional loss due to pain.  The examiner did not list arthritis as a knee problem, however the Board is conceding that the Veteran has arthritis based on earlier findings, and will continue to rate the disability as such.  The Veteran's right knee flexion ended at 135 degrees during initial range of motion measurements and the examiner noted that objective evidence of pain of motion began at 90 degrees.  Upon repetitive use testing, the Veteran's post-test flexion still ended at 135 degrees.  

The examiner found there was no limitation of extension and no objective evidence of painful motion upon extension.  Upon repetitive use testing and there was no limitation of hyperextension.  The examiner noted that the Veteran did not have any additional limitation in range of motion of the knee and lower leg following repetitive knee testing.  

In summary, with respect to the evaluation of the Veteran's right knee disability based upon limitation of motion under diagnostic codes 5260 and 5261, throughout the rating period, flexion limited to no less than 90 degrees at worse, including functional loss of motion due to pain has not been shown.  Clearly, flexion has not been limited to anywhere near 45 degrees or less, such that even a compensable evaluation would be assigned under Diagnostic Code 5260 for the right knee.  

Similarly, throughout the rating period, extension has not been limited to 10 degrees or more, and painful motion on extension has not been shown; thus, a compensable evaluation under Diagnostic Code 5261 is not warranted for the right knee.

In considering whether higher evaluations are warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261, the Board finds that the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by compensable evaluations under these criteria. 

The Board acknowledges that the Veteran contends that he has bursitis, which is demonstrated by the medical records, and thus conceded.  As noted above, however, bursitis is rated on limitation of motion of affected parts and thus is similarly not compensable in the instant case. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As mentioned above, the December 2013 VA examiner noted that there were no additional limitations following repetitive use or additional limitation during flare-ups, but there was functional loss/impairment in that there was less movement than normal, pain on movement, swelling, and disturbance of location.  The Veteran also displayed tenderness to palpitation for the soft tissue.  The examiner noted that the Veteran reported that condition impacted the ability to work in that sometimes he limps at work, but that the knee pain did not interfere with his job.

Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Veteran's limitation of motion and pain has already been considering in assignment of a 10 percent rating under Diagnostic Codes 5010 and 5003, discussed above, which take into account objectively confirmed findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Thus, even when considering the Veteran's complaints of pain, the criteria for higher ratings based on the Veteran's range of motion is not approximated and higher evaluations are not warranted on this basis. 

The Board has also evaluated the Veteran's knee disability under other relevant criteria to determine whether an increased rating is warranted.  Based on the evidence cited herein, the Board finds that there is no indication of instability or subluxation, let alone moderate impairment of the knee as contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013) for a higher disability evaluation.  While the Veteran used a knee brace, there was no instability, subluxation, or dislocation shown on evaluation.  Therefore, a higher evaluation or a separate rating under Diagnostic Code 5257 is not warranted. 

With respect to potential application of other criteria, the Board notes that because motion of the knee has been shown, an increased rating under Diagnostic Code 5256 for ankylosis of the knee is not for application.  Similarly, Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, or Diagnostic Code 5262 for impairment of tibia and fibula, are also not for application as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262 (2013). 

The Board also acknowledges that the Veteran had surgery on his right knee to remove a cyst, however to the extent that he argues his surgery was indicative of a worsening of his service-connected disability, the cyst was shown to be resolved after the surgery, and there is no evidence in the file that the cyst was part of the Veteran's service-connected disability.  The Veteran is welcome to file a separate claim for the cyst in the future.  

Similarly, a greater rating would not be warranted under DC 5010 for the Veteran's degenerative joint disease, for which the Veteran is currently rated at 10 percent.  A 20 percent rating under DC 5003 is the highest rating allowed and would require x-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  In this case, there is considered herein only one major joint; regardless, there is no evidence of incapacitating episodes due to the service-connected right knee disability.  

In reaching the above conclusions with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his right knee disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion) to evaluate the Veteran's knee disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions. Accordingly, the objective medical findings and opinions provided by his VA examination reports have been accorded greater probative weight with regard to the right knee. 

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate either diagnostic code.  However, in the present case, the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Other Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's right knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's complaints of limitation of motion, functional loss, pain, and bursitis are specifically contemplated in the criteria for evaluating knee disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2013). 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

An initial compensable evaluation for limitation of extension of the right knee is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


